                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

RUSSELL LEE HARTLEY,             :
                                 :
                 Petitioner,     :
                                 :
           v.                    :                No. 3:18-cv-00147-CAR-CHW
                                 :
JOE CHAPMAN,                     :
                                 :
                 Respondent.     :
_________________________________:

                                ORDER OF DISMISSAL

       Pro se Petitioner Russell Lee Hartley, an inmate in the Walton County Jail in

Monroe, Georgia, filed a petition for a writ of habeas corpus. Pet. for Writ of Habeas

Corpus, ECF No. 1. It appeared from his filing, however, that Petitioner may have

inadvertently filed his petition on the incorrect form. Additionally, Petitioner submitted a

motion for leave to proceed in forma pauperis, but he did not include a certified copy of

his trust fund account statement for the preceding six months. See Mot. for Leave to

Proceed In Forma Pauperis, ECF No. 2.

       As a result, Petitioner was ordered to clarify his incarceration status and submit a

certified account statement. Order, Dec. 6, 2018, ECF No. 8. Petitioner was given

twenty-one days to comply and was cautioned that his failure to do so could result in the

dismissal of this action. Id. Thereafter, Petitioner did not comply with the order to clarify

his incarceration status and submit a copy of his account statement within the allotted time.

       Moreover, the previous order, sent to Petitioner at the Walton County Jail, the only

address this Court has on file for Petitioner, was returned to this Court as undeliverable.
See Mail Returned, ECF No. 9. Petitioner’s failure to keep the Court apprised of his

current address constitutes a failure to prosecute this case, and insofar as this Court had no

information as to Petitioner’s current whereabouts, this case may not proceed.

       Therefore, Petitioner was ordered to respond and show cause why this case should

not be dismissed for failure to comply with the Court’s previous order and failure to keep

the Court apprised of his current address. Order to Show Cause, ECF No. 10. Petitioner

was given twenty-one days to respond to the show cause order and was cautioned that his

failure to respond would result in the dismissal of this action. Id.

       To date, Petitioner has not responded to the show cause order, which has also been

returned to this Court as undeliverable. See Mail Returned, ECF No. 11. Thus, because

Petitioner has failed to respond to the Court’s orders or otherwise prosecute his case, this

action is DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(b); Brown v.

Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d

541, 544 (5th Cir. 1978)).

       SO ORDERED, this 25th day of March, 2019.



                                           S/ C. Ashley Royal
                                           C. ASHLEY ROYAL, SENIOR JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
